In re Imperial Fire & Casualty Insurance Company; —Defendants; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Orleans First City Court, No. 10-50054; to the Court of Appeal, Fourth Circuit, No. 2010-C-1495.
Granted. The matter is remanded to the court of appeal for en banc consideration in order to reconcile its holding in the instant case with its holding in Knight v. Imperial Fire & Casualty, 10-1474 (La.App. 4 Cir. 1/7/11), writ denied, 11-0245 (La.3/4/11), — So.3d -. The court may also consider the effect, if any, of the 2009 amendment to La.R.S. 22:1282.